FILED
                             NOT FOR PUBLICATION                              MAY 23 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEAN C. FISHER,                                   No. 12-16135

               Plaintiff - Appellant,             D.C. No. 2:05-cv-02217-MCE-
                                                  CKD
  v.

DIRECTOR OF CDC; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Sean C. Fisher, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his

First and Fourteenth Amendment rights and negligence under state law. We have

jurisdiction under 28 U.S.C. § 1291 as Fisher has voluntarily dismissed with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prejudice his remaining claims. See Dannenberg v. Software Toolworks, Inc., 16
F.3d 1073, 1076-78 (9th Cir. 1994) (a voluntary dismissal with prejudice precludes

possibility of later pursuing the dismissed claims). We review de novo. Ramirez

v. Galaza, 334 F.3d 850, 853 (9th Cir. 2003). We affirm.

      Consistent with our prior memorandum disposition, the district court

considered Fisher’s claims that he had been denied access to the prison grievance

system and retaliated against, and properly concluded that Fisher had failed to

allege sufficient facts to state a First Amendment claim against all but two of the

named defendants because the allegations in the complaint demonstrated that

Fisher had availed himself of the grievance process on numerous occasions and his

appeals were rejected on procedural bases. See id. at 860 (inmates lack a separate

constitutional entitlement to a specific prison grievance procedure); see also

Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (to prevail on a retaliation

claim, a plaintiff must show that his protected conduct was the substantial or

motivating factor behind the defendant’s conduct).

      Contrary to Fisher’s contentions, our prior memorandum disposition

expressed no opinion as to the sufficiency of Fischer’s allegations, but instead

simply held that the amended complaint comported with the pleading standards set

forth in Rule 8(a) of the Federal Rules of Civil Procedure.


                                          2                                      12-16135
      Fischer’s contentions regarding the district court’s review of the magistrate

judge’s screening order are unsupported.

      Fisher’s motion for judicial notice is granted.

      Fisher’s motion for “disposition of this appeal to be designated an opinion”

is denied.

      AFFIRMED.




                                           3                                  12-16135